DETAILED ACTION

Response to Arguments
Applicant's arguments (“REMARKS”) filed December 24, 2020 have been fully considered and they are persuasive.
Claims 1, 3, 5, 7, 9, 11, 13, 14, 16, and 17 were amended.
The 35 U.S.C. 103 rejection of claims 1-20 has been withdrawn in response to the amendments in view of the supporting arguments on pp. 11-13 of the REMARKS.
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms as found in the Specifications of the instant application. Clearly, almost all the general terms in the claims may have multiple meanings. So, where a claim term is "susceptible to various meanings...the inventor's lexicography must prevail..." Id. Using these definitions for the claims, the claimed invention was not reasonable found in the prior art.

Allowable Subject Matter
Claims 1-20 are allowed.
No reason for allowance is needed as the record is clear in light of an additional search conducted and the Applicant's response filed on December 24, 2020. Additional pertinent prior arts directed to an general features of fault tree analysis are included in the following section.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0142138: Discloses using fault tree analysis to identify safety critical industrial control operations that can cause safety incidents. 
US 2016/0171506: Discloses background discussion of how fault tree analysis is used to determine various combinations of hardware and software failures that may cause undesired events.
US 2016/0170868: Discloses background discussion on using fault tree analysis to analyze and document causes of failures of safety critical systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453.  The examiner can normally be reached on Mon - Thurs: 10am-7pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        2-11-2021